Citation Nr: 0832862	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  99-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a chronic foot 
disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1977 to June 1980.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 1988 
rating decision of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO), 
which declined to reopen a claim of service connection for a 
chronic foot disorder on the grounds that new and material 
evidence had not been received.  In October 2002, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is associated with the veteran's claims file.  
This case was before the Board previously in March 2003, when 
the Board reopened the claim, and in August 2003 and June 
2006 when the case was remanded for additional development.  
In September 2008, the veteran's prior representative (who in 
correspondence dated June 27, 2006 had withdrawn their 
participation in that role) submitted by telefacsimile (fax) 
additional evidence with a waiver of RO consideration.


FINDING OF FACT

The veteran failed to report for a VA examination scheduled 
in conjunction with his reopened claim of service connection 
for a chronic foot disorder; good cause for his failure to 
appear is neither shown nor alleged.


CONCLUSION OF LAW

The veteran's reopened claim seeking service connection for a 
chronic foot disorder must be denied because he failed 
(without good cause) to report for a VA examination scheduled 
to determine his entitlement to this benefit.  38 C.F.R. 
§§ 3.326(a), 3.655 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim.  While he did not receive 
complete notice prior to the initial rating decision, a June 
2006 letter provided essential notice prior to the 
readjudication of his claim  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  The Board has considered 
whether the veteran was prejudiced by the untimeliness of 
this notice and finds that he was not.  Subsequent to 
issuance of complete notice, and once the veteran had an 
opportunity to respond and further development was completed, 
a June 2008 supplemental statement of the case (SSOC) 
readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding that a 
timing defect can be cured by notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction).
The veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO has made multiple attempts to arrange 
for a VA examination; the veteran has failed to appear for 
these examinations and has indicated he does not want an 
examination.   For reasons that will be discussed more fully 
below, the Board finds that VA has met its assistance 
obligations.

B.	Legal Criteria, Factual Background, and Analysis

VA's duty to assist includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  VA regulations address 
the consequences of a failure to report for a scheduled VA 
medical examination and provide that when a claimant, in 
conjunction with a reopened claim for a benefit that was 
previously disallowed, fails to report for such examination, 
without good cause, the claim shall be denied.  38 C.F.R. 
§ 3.655.

The veteran's claim of service connection was originally 
denied by a final January 1994 rating decision.  In March 
2003, the Board reopened the claim.  In August 2003, the 
Board remanded the claim to assist the veteran with the 
development of evidence to support his claim.  The Board's 
remand instructed that an examination should be scheduled to 
determine whether the veteran's present chronic foot 
disorders were acquired, incurred, or aggravated as a result 
of his active service.  The RO arranged for the veteran to be 
scheduled for a VA examination in August 2004.  The veteran 
failed, without cause, to report for this VA examination.  
The RO again arranged for the veteran to be scheduled for a 
VA examination in November 2005, and attempted to notify him 
of such appointment.  In December 2005, the veteran returned 
the notification letter to the RO without opening the 
envelope to review its contents.  In January 2006, the RO 
attempted to contact the veteran by telephone.  An individual 
located at the telephone number provided by the veteran 
advised the RO that he was a national service officer located 
in South Carolina, and that the veteran occasionally came by 
their office to pick up his mail and use the telephone.  A 
message was left for the veteran instructing him to contact 
the RO within 30 days to reschedule another VA examination; 
the veteran did not contact the RO within 30 days.  

In June 2006, the Board determined that due to the veteran's 
multiple change of addresses since the August 2003 Board 
remand, it was unclear whether he had ever received notice of 
his scheduled VA examinations, and remanded the claim for 
another attempt at scheduling the veteran for a VA orthopedic 
examination.  The veteran was advised that "the duty to 
assist is not always a one-way street," and that he cannot 
"passively wait for [help] in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  He was also advised that he must be prepared to meet 
his obligations by cooperating with VA's efforts to acquire 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  

Following the Board's June 2006 remand, the veteran was 
notified (that same month) that his current mailing address 
was needed before any further action could be taken on his 
claim.  In response, in August 2006, the veteran requested 
that his claim be decided on the "evidence of record" as 
"bias" existed between VA examiners and himself.  In May 
2008, he requested waiver of all VA examinations, and 
requested that his claim be decided on the evidence of 
record.  In a June 2008 SSOC, the RO advised the veteran that 
because he waived his right to report for a VA examination, 
evidence which may have resulted in a favorable decision 
could not be considered.  The RO then determined that service 
connection for a chronic foot disorder was not warranted as 
there was no evidence in the claims file that his current 
disability was caused by his service.  [Notably, there is no 
competent (medical) evidence in the record of a possible 
nexus between the veteran's current chronic foot disorder and 
his service; his private treatment records, VA outpatient 
records, and the November 1991 VA examination report only 
show diagnoses of foot disorders and the treatment thereof 
without opining as to the etiology of his foot disorders.  
For these reasons, in accordance with 38 C.F.R. 
§ 3.159(c)(4), an examination for a medical opinion was 
sought.]  In July 2008, the veteran responded he had no other 
information or evidence to submit.  Based upon the foregoing, 
the Board finds that the veteran has failed to provide any 
reasons, let alone those that could be found of good cause, 
for his failure to report for a VA examination.

Although the evidence fax'ed to the Board in September 2008 
was submitted by someone who is not shown to have a current 
power of attorney as the veteran's representative, and was 
received beyond the time limit provided for submission of 
additional evidence, the Board nevertheless reviewed such 
evidence, and found that it is duplicative, is not material, 
and does not address the basis for the determination that is 
being made (which is mandated by governing regulation cited).  

The regulation governing in the circumstance presented, 
38 C.F.R. § 3.655(b), is clear, unequivocal, and dispositive.  
It mandates that the claim shall be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a chronic foot disorder is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


